The complaint alleges that the message was presented to and received by the defendant to be transmitted and delivered to H.F. Jumper for the plaintiff's benefit. Under these allegations, the plaintiff, as the party beneficially interested, occupied a contractual relation with the defendant. Jumper was the medium through which the message was to reach the plaintiff. The complaint alleges that the contract was broken by the defendant in such a manner as to constitute a tort; and as he was the party sustaining damage, we fail to see why he should not have redress for the alleged wrongful violation of the contract.
I, therefore, concur in the judgment announced in the opinion of Mr. Justice Pope.
MR. JUSTICE JONES concurs in the result.